                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

  EDUARDO HERNANDEZ                               §
                                                  §
                                                  §
  v.                                              §
                                                  §     CIVIL ACTION NO. 6:18cv136
                                                  §
  COMMISSIONER, SOCIAL                            §
  SECURITY ADMINISTRATION                         §

                            ORDER ADOPTING REPORT AND
                              RECOMMENDATION OF THE
                          UNITED STATES MAGISTRATE JUDGE


       The Report and Recommendation of the Magistrate Judge, which contains her findings,

conclusions, and recommendation for the disposition of the complaint has been presented for

consideration.   The Report and Recommendation (ECF 14), filed on November 19, 2018,

recommends that the Motion for Summary Judgment or, Alternatively, Motion to Dismiss (ECF

12), be granted and that the complaint be dismissed with prejudice. No written objections have

been filed. The Court therefore ADOPTS the findings and conclusions of the Magistrate Judge

as those of the Court.

       In light of the foregoing, it is

       ORDERED that the Motion for Summary Judgment or, Alternatively, Motion to Dismiss

(ECF 12) is GRANTED and the above-styled social security action is DISMISSED with

prejudice.

             .   SIGNED this the 11th day of February, 2019.




                                                      _______________________________
                                                      RICHARD A. SCHELL
                                                      UNITED STATES DISTRICT JUDGE
                                              1
